Citation Nr: 0031634	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Entitlement to service connection for a right knee 
disorder claimed as secondary to the veteran's service-
connected left knee disability.

3.  Entitlement to an effective date earlier than May 11, 
1998, for grant of service connection for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Regarding the veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD, 
the Board finds that the veteran has also raised the issue of 
"clear and unmistakable error" ("CUE") in the rating 
decision of July 1989, which granted service connection for 
major depression but denied service connection for PTSD.  The 
Board finds that the CUE claim is inextricably intertwined 
with the earlier effective date claim pending before the 
Board.  Hence the CUE claim must be remanded for proper RO 
action, including issuance of a Statement of the Case, prior 
to further review of the earlier effective date claim by the 
Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (appellant 
reasonably raised claim for CUE with the requisite 
specificity because he argued for an earlier effective date 
asserting that evidence compelling a grant of service 
connection was of record at the time of the prior final 
rating decisions), citing Dinsay v. Brown, 9 Vet. App. 79, 
87-88 (1996) (claim for an earlier effective date was claim 
of CUE in final RO decision disallowing claim).  

The Board has further determined that in order to assure the 
veteran due process and fulfill the VA's duty to assist, the 
case must also be remanded for further development of the 
issue of entitlement to service connection for a right knee 
disorder as secondary to the veteran's service connected left 
knee disability.  

Therefore, the Board will only address the remaining issue of 
new and material evidence to reopen the claim of entitlement 
to service connection for malaria.


FINDINGS OF FACT

1.  By rating decisions dated November 1973, and July 1989, 
the RO respectively denied service connection for malaria and 
the veteran's attempt to reopen the claim.  

2.  Evidence received subsequent to the July 1989 rating 
decision is cumulative or redundant of evidence that was 
before the RO in July 1989, does not bear directly and 
substantially on the specific matter under consideration, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1989 decision denying service connection 
for malaria is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).

2.  New and material evidence to reopen a previously denied 
claim of service connection for malaria has not been 
submitted; the claim of service connection is not reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for malaria

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 
20.302(a), 20.1103 (2000).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO originally denied the veteran's claim for service 
connection for malaria by rating decision dated November 
1973, on the basis that malaria was not shown by the evidence 
of record.  Service medical records indicated that the 
veteran was hospitalized in October 1969 for a fever of 
undetermined origin; however, at discharge, the diagnosis was 
acute pharyngitis.  There was also a notation in February 
1970, of a reported history of malaria in October 1969.   
There was no further reference in the service medical records 
to malaria.  Report of VA examination dated September 1973 
indicated that the veteran reported a history of recurrent 
symptoms of malaria (fever and chills); there were no current 
findings of disease and the diagnosis was history of malaria.  

In February 1989, the veteran attempted to reopen his claim 
of entitlement to service connection for malaria.  He 
submitted no additional medical evidence but contended that 
he had suffered from malaria while in service.  The RO noted 
that the claim had been previously denied, and remained 
denied, as malaria was not shown by the evidence of record.  
The veteran was informed of the rating decision by letter but 
did not appeal; thus, that decision became final.  

The evidence of record compiled after the July 1989 rating 
decision includes lay statements of the veteran as to his 
belief that he was treated for malaria in 1969 while in 
service.  The veteran also submitted a photocopy of an in-
service hospital summary report, dated February 1970, from 
the Naval Hospital at Camp Lejeune, North Carolina, which 
indicated that the veteran had history of malaria in October, 
1969, while serving in the Republic of Vietnam.  

Applying VA's definition of new and material evidence in 38 
C.F.R. § 3.156(a), the Board finds that the 1970 service 
hospital report is not new and material as it was previously 
of record when the RO first considered this case in 1973, and 
again in July 1989.  Thus, it is both cumulative and 
redundant of other evidence of record.  

Likewise the Board finds that the additional lay statements 
provided by the veteran since the RO's determination in July 
1989, are not "new and material" as they are clearly both 
cumulative and redundant of earlier statements of the veteran 
of record at the time of the RO determination in July 1989.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  In addition, 
the Board notes that while the veteran is competent to report 
that on which he has personal knowledge (Layno v. Brown, 6 
Vet. App. 465, at 470 (1994)); however, to the extent that 
the veteran contends that he had malaria during service, such 
allegation is lay speculation on a medical issue involving 
the etiology of a disability and does not bear directly and 
substantially to the claim on appeal and is not material.  
See Pollard, 6 Vet. App. 11 (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray, 5 Vet. App. 211 (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
lay person is not generally capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  More 
importantly, the recent statements are repetitive of his 
prior claim and statements of record.  Thus, the Board 
concludes that this evidence is not new and material.

Thus, in the absence of "new and material" evidence, the 
veteran's petition to reopen his claim for entitlement to 
service connection for malaria must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for malaria, the 
appeal is denied.


REMAND

Earlier effective date for  PTSD

The veteran has appealed the RO's September 1998 decision; 
arguing entitlement to an effective date earlier than May 11, 
1998 for the award of service connection for PTSD.  In 
addition, the veteran also contends that an earlier effective 
date is warranted on the basis of CUE (clear and unmistakable 
error) in the rating decision of July 1989, that denied 
service connection for PTSD but awarded service connection 
for major depression.  In support of this contention, the 
veteran argues that there was medical evidence then of record 
of a diagnosis of PTSD.  He also contends that he was being 
treated for PTSD at the VA Medical Center (VAMC) in 
Shreveport Louisiana in 1988 and 1989.

The Board notes that in the development of this claim the RO 
has not examined the veteran's claim regarding the July 1989 
rating decision.  As the Board finds that these issues are 
inextricably intertwined, the Board concludes that the claim 
for an earlier effective date must also be remanded pending 
review of the CUE claim at the RO level.  


Service connection for right knee disability as secondary to 
service connected left knee disability

The veteran contends that he has developed a right knee 
disorder as a result of his favoring the service-connected 
left knee over many years.  

The VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  The Court has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  Thus, the Board 
believes that further development is necessary.  

Medical evidence of record shows complaint of bilateral knee 
pain since at least 1985, history of several surgical 
procedures on the service-connected left knee, as well as 
recent surgery in 1998 on the nonservice-connected right 
knee.  A March 1988 VA orthopedic examination report noted 
that the veteran complained of constant trouble with the 
right knee since he had begun wearing a brace on the left 
knee.  X-rays did reveal severe degenerative changes in the 
left knee, and mild in the right.  Physical examination of 
the right knee was essentially normal with no medical 
diagnosis; the description of chronic swelling and pain was 
by history only, and not supported by actual objective 
clinical findings.  The report contained no findings or 
opinion as to a causal relationship between the right knee 
and the serviceconnected left knee.  On VA examination 
conducted ten years later, in July 1998, the diagnosis was 
degenerative joint disease of both knees with total knee 
replacement on the left; however, there was no finding or 
medical opinion rendered as to the relationship, if any, 
between the nonservice-connected right knee and the service-
connected left knee disability.  However, in further support 
of the veteran's contention, there is a private psychiatric 
evaluation report, dated in July 1988, in which the physician 
stated his observation that the veteran "throws more weight 
on his right leg to protect his left knee."  

In light of the above, the Board has determined that further 
development is necessary.  First, the veteran's recent VA 
treatment records regarding the arthroscopic surgery of the 
right knee should be obtained and associated with the claims 
folder.  Second, the Board believes that the veteran must be 
afforded another VA orthopedic examination in order to 
reconcile the current medical evidence of record as to 
whether there is a causal relationship between the veteran's 
current nonservice-connected right knee disability and his 
serviceconnected left knee disability.  

In light of the above, this case is REMANDED to the RO for 
the following actions: 

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service connected left knee injury with 
traumatic arthritis, as well as his 
nonservice connected right knee since May 
1996.  After securing any necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder

In addition, the RO should obtain all the 
veteran's VA medical records, to include 
any mental health clinic records, from 
January 1988 to the present, not already 
of record.  

2.  Thereafter, the veteran should be 
afforded a special orthopedic examination 
in order to ascertain the nature, 
severity, and etiology of any right knee 
disability currently manifested.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  The examiner is requested 
to offer an opinion regarding the 
relationship between the appellant's 
service connected residuals of left knee 
injury, with traumatic arthritis, and any 
current right knee disorder:  
specifically, whether it is more likely, 
less likely or as likely as not that any 
current right knee pathology is 
etiologically related to his service 
connected left knee disability.  

All indicated tests and studies should be 
done, including objective range of motion 
studies, expressed in degrees, and 
appropriate x-rays.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report. 

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand as well as 
the new statutory duty to assist and 
notice requirements.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issue concerning whether 
the veteran has a right knee disorder 
which has been caused by his service 
connected left knee disability, or which 
has been otherwise aggravated as a result 
of his service connected left knee 
disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record as well as any additional 
laws and regulations considered 
pertinent, with opportunity for the 
veteran and his representative to 
respond.  As to issues not previously 
considered, he should be informed of his 
appellate rights.

6.  Inasmuch as the issue of whether CUE 
was present in the rating decision of 
July 1989 that denied service connection 
for PTSD, is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to an earlier effective date 
for service connection for PTSD, the RO 
should take appropriate adjudicative 
action, and provide the veteran and his 
representative, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


